Case: 12-14531   Date Filed: 05/29/2013   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-14531
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 2:11-cv-00256-RWS



MOLLIE H INGMIRE,

                                                           Plaintiff-Appellant,

                                  versus

TARGET CORPORATION,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (May 29, 2013)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:
              Case: 12-14531    Date Filed: 05/29/2013   Page: 2 of 4


      Mollie Ingmire appeals the dismissal of her employment discrimination

complaint against Target Corporation as time-barred. In March 2011, Ingmire

voluntarily dismissed a previous complaint alleging employment discrimination

under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12112(a), and

under the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§

623(a), 626(c), as well as asserting various state law claims. Ingmire filed the

present complaint nearly six months later, on September 20, 2011, alleging

substantially the same claims.     On appeal, Ingmire argues that her second

complaint was timely filed within the applicable 90-day limitations period, because

she properly renewed her initial, timely filed complaint within 6 months as

permitted under the Georgia renewal statute, O.C.G.A. § 9-2-61. After careful

review, we affirm.

      We review the grant of a motion to dismiss de novo, accepting the

allegations in the complaint as true and construing them in the light most favorable

to the plaintiff. Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). Similarly,

when the appellant raises a question of law, we review the issue de novo. Phillips

v. United States, 260 F.3d 1316, 1318 (11th Cir. 2001). A party abandons all

issues on appeal not plainly and prominently raised in the initial brief. United

States v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir. 2003).




                                         2
              Case: 12-14531     Date Filed: 05/29/2013   Page: 3 of 4


      We look to state law to determine a limitations period for a federal cause of

action “only when Congress has failed to provide a statute of limitations.” Phillips,

260 F.3d at 1318 (quotations omitted). Federal statutory law provides for a 90-day

limitations period for a claim under the ADEA, which runs from the date of the

plaintiff’s receipt of a right-to-sue notice from the EEOC. See 29 U.S.C. § 626(e);

Kerr v. McDonald’s Corp., 427 F.3d 947, 951 (11th Cir. 2005). The ADA also

provides for a 90-day statute of limitations, as it expressly incorporates the

enforcement mechanisms contained in Title VII, 42 U.S.C. § 2000e-5. See 42

U.S.C. § 12117(a); see also Zillyette v. Capital One Financial Corp., 179 F.3d

1337, 1339 (11th Cir. 1999).

      Georgia law provides for the renewal of a case that has previously been

dismissed, allowing for a new complaint to be filed outside of the applicable

statute of limitations, so long as it is filed within six months of the original

dismissal. See O.C.G.A. § 9-2-61. In Phillips, we held that § 9-2-61 did not apply

to extend the limitations period for causes of action brought under the Federal Tort

Claims Act (“FTCA”). 260 F.3d at 1317, 1319. We reasoned that Congress

established the statute of limitations for FTCA claims to ensure uniformity, and the

incorporation of diverse state renewal provisions would undermine the uniform

application of the limitations period. Id. at 1319.




                                          3
              Case: 12-14531   Date Filed: 05/29/2013   Page: 4 of 4


      As applied here, Congress has established a 90-day limitations period for

claims under both the ADA and ADEA, so Georgia’s relevant limitations period is

inapplicable. See 29 U.S.C. § 626(e); 42 U.S.C. § 12117(a); Kerr, 427 F.3d at 951;

Phillips, 260 F.3d at 1318; Zillyette, 179 F.3d at 1339.      As in Phillips, the

application of the Georgia renewal statute and other state renewal statutes would

undermine the uniformity intended by Congress’s adoption of the 90-day

limitations period for filing claims under the ADA and ADEA. See 260 F.3d at

1319. Furthermore, Ingmire has abandoned any appeal of her state law claims by

failing to address them in her brief. Jernigan, 341 F.3d at 1283 n.8. Accordingly,

we affirm.

      AFFIRMED.




                                        4